Citation Nr: 1016697	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  09-14 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967.    

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2008 rating decision in which the RO denied a 
claim for service connection for PTSD.  In June 2008, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in April 2009 and the Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) later in April 2009.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The record reflects a diagnosis of PTSD, rendered 
pursuant to applicable diagnostic criteria, that appears to 
be based, at least in part, on the Veteran's reported 
stressor event of shooting, and even killing, enemy personnel 
while serving as a helicopter door gunner in Vietnam.  

3.  The Veteran's service personnel records document that he 
served as a helicopter door gunner in the 243rd Aviation 
Company from December 1967 to March 1968.  

4.  Although there is no official documentation of combat 
service, the Veteran's documented service as a helicopter 
door gunner, combined with his credible report of having to 
provide cover fire for ground troops, reasonably establishes 
that he served in combat.  

5.  The Veteran's reported stressor of shooting, and even 
killing, enemy personnel, while serving as a helicopter door 
gunner, is credible and consistent with the circumstances of 
his combat service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection, the Board finds that all notification and 
development actions needed to fairly adjudicate this claim 
have been accomplished.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).


Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

Regarding the first requirement of 38 C.F.R. § 3.304(f), the 
Board notes that the Veteran has not undergone  examination 
by a VA psychiatrist or psychologist to determine whether he 
meets the diagnostic criteria for PTSD.  However, the claims 
file includes the report of a November 2007 private 
psychological evaluation performed by a licensed psychologist 
and licensed psychological associate, which reflects a 
diagnosis of PTSD, chronic, severe, rendered in accordance 
with the diagnostic criteria for the condition set forth in 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the 
nomenclature of the DSM-IV) (2009).  This diagnosis was made 
after a detailed clinical interview and mental status 
examination.  Also, along with the notation that the 
diagnosis was made in accordance with the DSM-IV, the 
November 2007 report contains a specific discussion of how 
the Veteran's symptoms relate to each individual DSM-IV 
criterion, which must be considered in determining whether a 
PTSD diagnosis is warranted.  

Additionally, the report was supplemented by a February 2009 
letter from the psychologist and psychological associate 
indicating that, since the November 2007 evaluation, the 
psychologcal associate had been providing the Veteran with 
ongoing pyschological treatment for PTSD.  Given the detailed 
nature of the initial report and it's conformance to the DSM-
IV, the lack of any contrary medical evidence of record 
indicating that the Veteran does not have PTSD, and the 
supplemental report indicating that the Veteran is receiving 
ongoing treatment for the disorder, the Board finds that the 
first requirement for service connection for PTSD, a DSM-IV 
diagnosis of the disorder, is reasonably satisfied.  

Regarding the second criterion of 38 C.F.R. § 3.304(f), 
during the November 2007 psychological evaluation, the 
Veteran reported two essential stressors related to his 
combat experiences in Vietnam.  First, he reported that he 
served part of his tour as a helicopter door gunner where his 
job was to provide cover for ground troops, which involved 
him shooting and sometimes killing people who were within 50 
yards of him.  Second, he reported that during his tour of 
duty, several of the bases where he was stationed came under 
attack. 

The Board notes that, although the November 2007 private 
psychological evaluation report does not reflect an explicit 
finding of a link between the Veteran's current PTSD symptoms 
and these reported stressors, such a link is more generally 
described in the report.  In particular, it was noted that 
the Veteran tried to suppress the memories of the horror of 
shooting people while serving as a helicopter gunner but that 
the memories returned in nightmares and intrusive thoughts.  
Additionally, the report contains the general finding on Axis 
IV (psychosocial and environmental problems), that the 
Veteran was exposed to combat stressors in Vietnam, which 
tends to indicate that the PTSD diagnosis was made in 
relation to the  Veteran's reported experience as a 
helicopter gunner.  Thus, the Board finds that the second 
requirement for service connection for PTSD, a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, is also reasonably satisfied.  

Regarding the third criterion of 38 C.F.R. § 3.304(f), the 
Board notes that the evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
a Veteran engaged in "combat with the enemy."  See Gaines v. 
West, 11 Vet. App. 353, 359 (1998).  Participation in combat, 
a determination that is to be made on a case-by-case basis, 
requires that a Veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 
Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. 
App. 264, 273-74 (2004).

If VA determines that a Veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as 


conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required-
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, conditions 
or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002 
& Supp. 2009); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

Absent objective evidence that the Veteran engaged in combat 
with the enemy, his lay statements, alone, are not sufficient 
to establish the occurrence of any in-service stressor.  
Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Rather, in such cases, the record 
must contain service records or other corroborative evidence 
that substantiates the Veteran's testimony or statements as 
to the occurrence of a claimed stressor.  See 38 C.F.R. § 
3.304; West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 
Vet. App. 91, 98 (1993).

In the instant case, the RO did not find that the Veteran 
served in combat and denied the Veteran's claim based on the 
lack of any corroborative evidence of the Veteran's reported 
stressor events, and the failure of the Veteran to provide 
sufficient specific information to allow the RO to attempt to 
obtain such corroborative evidence.  The Board notes that in 
regard to combat service, the portion of the Veteran's 
service personnel records, which are contained in the claims 
file do not specifically note any participation in combat.  
However, the records clearly reflect that the Veteran had the 
assigned military occupational specialty (MOS) of helicopter 
door gunner while he was with the 243rd Aviation Company in 
Vietnam from December 1967 to March 1968.  Given this 
specific MOS, along with the Veteran's credible report that 
it was his responsibility as a door gunner to provide cover 
for ground troops, the Board finds that it reasonable to 
presume that the Veteran personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  Accordingly, despite the 
lack of specific documentation of actual combat, the Board 
finds that combat participation is reasonably established.  

Additionally, the Board finds that the Veteran's reported 
stressor of shooting, and even killing, people within 50 
yards while serving as a door gunner is credible and 
consistent with the circumstances of his service.  Notably, 
providing cover for ground troops would invariably put the 
Veteran in a position where he would be required to fire on 
the enemy so shooting, and even killing individuals on the 
ground, is consistent with participation in this duty; 
significantly, there is no basis in the record for finding 
the stressor report incredible.  Consequently, as it is 
reasonably established that the Veteran's reported stressor 
is credible and consistent with the circumstances of his 
combat service, the Board accepts his lay testimony as 
evidence of the stressor's occurrence.  Thus, the final 
requirement for service connection for PTSD, sufficient 
evidence of the stressor's actual occurrence, is also 
reasonably satisfied.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Given the facts noted above, and resolving all reasonable 
doubt in the Veteran's favor, the Board finds that the 
criteria for service connection for PTSD, pursuant to 38 
C.F.R. § 3.304(f), are met.


ORDER

Service connection for PTSD is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


